     Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DALENA LAFFERTY,

       Plaintiff,
                                         Civil Action No. No.
v.                                       1:21-cv-00604

COBB COUNTY SCHOOL
DISTRICT,

       Defendant.


                    ANSWER TO PLAINTIFF’S COMPLAINT

      COMES NOW the Defendant Cobb County School District (“CCSD” or the

“District”) and hereby file its Answer to Plaintiff’s Complaint (the “Complaint”),

showing the Court as follow:

                                FIRST DEFENSE

      All or some of the allegations of Plaintiff’s Complaint fail to state a claim

against Defendant upon which relief can be granted.

                               SECOND DEFENSE

      Plaintiff’s claims are barred to the extent that she failed to timely exhaust her

administrative remedies.
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 2 of 21




                                THIRD DEFENSE

      This Court lacks subject matter jurisdiction over some of Plaintiff’s claims,

which are subject to immediate dismissal on those grounds.

                              FOURTH DEFENSE

      Defendant has not deprived Plaintiff of any rights, privileges or immunities

secured under the Constitution or laws of the United States or the State of Georgia.

                                FIFTH DEFENSE

      Any actions taken with respect to Plaintiff’s employment were taken for

good cause and legitimate reasons.

                                SIXTH DEFENSE

      Any personnel decisions made by the District with respect to Plaintiff’s

employment were based on legitimate, non-discriminatory and non-retaliatory

grounds.

                              SEVENTH DEFENSE

      Defendant has acted at all times in full compliance with the laws that

Plaintiff alleges Defendant has violated; and Plaintiff has unclean hands.




                                         2
         Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 3 of 21




                                   EIGHTH DEFENSE

          No acts and/or omissions of the District or any of its representatives

proximately caused or contributed to any of the damages allegedly sustained by

Plaintiff, and, therefore, Plaintiff cannot recover against the District.

                                    NINTH DEFENSE

          Plaintiff’s Complaint fails to state claims for attorneys’ fees upon which

relief can be granted.

                                    TENTH DEFENSE

          Plaintiff is not a qualified person with a disability as defined by applicable

law; and is not a protected individual under the laws she alleges entitle her to

relief.

                                 ELEVENTH DEFENSE

          Defendant has acted at all times upon the existence of reasonable grounds of

belief known to it and formed at the time and in light of the circumstances known

to it.

                                  TWELFTH DEFENSE

          Defendant has acted at all times in good faith and in a reasonable and

prudent manner, exercising the degree of due and reasonable care required in




                                              3
     Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 4 of 21




carrying out any duties allegedly owed to Plaintiff and has been consistent with all

applicable legal standards.

                              THIRTEENTH DEFENSE

      Plaintiff’s claims are barred to the extent Plaintiff has failed to satisfy any

jurisdictional and administrative prerequisites for her claims, including the failure

to exhaust administrative remedies.

                              FOURTEENTH DEFENSE

      Plaintiff’s claims are barred to the extent that they rely on events not raised

or involve persons not named in any charges that Plaintiff may have filed with the

Equal Employment Opportunity Commission (“E.E.O.C.”).

                              FIFTEENTH DEFENSE

      Plaintiff’s claims are or may be barred by latches, waiver, estoppel, res

judicata, and/or the applicable statutes of limitation.

                              SIXTEENTH DEFENSE

      To the extent as may be shown through discovery and not known by the

District at the time of this Answer, the District asserts the affirmative defenses set

forth in Fed. R. Civ. Proc. 8 and 12(b)(6).




                                           4
     Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 5 of 21




                           SEVENTEENTH DEFENSE

      Plaintiff is not entitled to damages to the extent that she has failed to

mitigate her alleged damages as required by law; and has also failed to follow the

Defendant’s complaint and/or grievance procedures.

                            EIGHTEENTH DEFENSE

      Plaintiff’s claims may be barred by any applicable bona fide occupational

qualifications.

                            NINETEENTH DEFENSE

      Plaintiff’s claims may be barred to the extent they rely upon after-acquired

evidence.

                            TWENTIETH DEFENSE

      Defendant reserves any mixed-motive defense that may be applicable to this

action.

                          TWENTY-FIRST DEFENSE

      Defendant reserves the right to raise additional affirmative defenses as may

be discovered during the course of these proceedings.

                         TWENTY-SECOND DEFENSE

      Without waiving any defense at law or in equity, Defendant responds to

Plaintiff’s Complaint as follows:


                                           5
     Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 6 of 21




                          Parties, jurisdiction and venue

                                          1.

      The allegations contained in Paragraph 1 to Plaintiff’s Complaint state legal

conclusions without any facts, and therefore require no answer by Defendant. All

remaining allegations stand denied.

                                          2.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in the first sentence of Paragraph 2 of

Plaintiff’s Complaint. Defendant admits that Plaintiff was employed as a teacher

for CCSD but denies she was unlawfully terminated. All remaining allegations

stand denied.

                                          3.

      Defendant admits the allegations contained in Paragraph 3 of Plaintiff’s

Complaint.

                                          4.

      The allegations contained in Paragraph 4 to Plaintiff’s Complaint state legal

conclusions without any facts, and therefore require no answer by Defendant. All

remaining allegations stand denied.




                                          6
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 7 of 21




                                         5.

      The allegations contained in Paragraph 5 to Plaintiff’s Complaint state legal

conclusions without any facts, and therefore require no answer by Defendant. All

remaining allegations stand denied.

                                         6.

      Defendant admits that Plaintiff filed a Charge of Discrimination on August

3, 2019 with the E.E.O.C. All remaining allegations stand denied.

                                         7.

      Defendant denies the allegations contained in Paragraph 7 to Plaintiff’s

Complaint.

                                         8.

      Defendant denies the allegations contained in Paragraph 8 to Plaintiff’s

Complaint.

                                Background Facts

                                         9.

      Defendant denies the allegations contained in Paragraph 9 of Plaintiff’s

Complaint but admits that Plaintiff began working for the District on or about July

29, 2005.




                                         7
     Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 8 of 21




                                         10.

      Defendant denies the allegations contained in Paragraph 10 of Plaintiff’s

Complaint but admits that Plaintiff was assigned as a pre-kindergarten special

education teacher at Hayes Elementary School and that Teressa Watson served as

the Principal of Hayes Elementary School during the 2018-2019 school year.

                                         11.

      Defendant denies the allegations contained in the first Paragraph 11 of

Plaintiff’s Complaint. Defendant lacks knowledge or information sufficient to

form a belief as to the truthfulness of the allegations contained in the second

sentence of Paragraph 11 of Plaintiff’s Complaint. All remaining allegations stand

denied.

                 Formal Evaluations before protected activities

                                         12.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 12 of Plaintiff’s

Complaint. All remaining allegations stand denied.




                                          8
     Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 9 of 21




                                         13.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 13 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         14.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 14 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         15.

      Defendant admits that Plaintiff received a Formative Assessment on April

19, 2019 but denies the remaining allegations contained in Paragraph 15 of

Plaintiff’s Complaint.

                                         16.

      Defendant admits that Plaintiff received a Formative Assessment on April

19, 2019 but denies the remaining allegations contained in Paragraph 16 of

Plaintiff’s Complaint.




                                          9
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 10 of 21




                                         17.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 17 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         18.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 18 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         19.

      Defendant admits that Plaintiff requested and was given FMLA leave but

denies the remaining allegations contained in Paragraph 19 of Plaintiff’s

Complaint.

                                         20.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 20 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         21.

      Defendant denies the allegations contained in Paragraph 21 of Plaintiff’s

Complaint.


                                         10
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 11 of 21




                                         22.

      Defendant denies the allegations contained in Paragraph 22 of Plaintiff’s

Complaint.

                                         23.

      Defendant denies the allegations contained in Paragraph 23 of Plaintiff’s

Complaint.

                                         24.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 24 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         25.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 25 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         26.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 26 of Plaintiff’s

Complaint. All remaining allegations stand denied.




                                         11
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 12 of 21




                                         27.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 27 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         28.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 28 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         29.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 29 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         30.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 30 of Plaintiff’s

Complaint. All remaining allegations stand denied.




                                         12
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 13 of 21




                                         31.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 31 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         32.

      Defendant admits the allegations contained in Paragraph 32 of Plaintiff’s

Complaint.

                                         33.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 33 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         34.

      Defendant lacks knowledge or information sufficient to form a belief as to

the truthfulness of the allegations contained in Paragraph 34 of Plaintiff’s

Complaint. All remaining allegations stand denied.

                                         35.

      Defendant denies the allegations contained in Paragraph 35 of Plaintiff’s

Complaint.




                                         13
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 14 of 21




             COUNT I – ADA FAILURE TO ACCOMMODATE

                                          36.

      Defendant realleges and incorporate by reference Paragraphs 1 through 35 of

its Answer as though fully restated herein.

                                          37.

      The allegations contained in Paragraph 37 to Plaintiff’s Complaint state

legal conclusions without any facts, and therefore require no answer by Defendant.

All remaining allegations stand denied.

                                          38.

      Defendant denies the allegations contained in Paragraph 38 of Plaintiff’s

Complaint.

                                          39.

      Defendant denies the allegations contained in Paragraph 39 of Plaintiff’s

Complaint.

                                          40.

      Defendant denies the allegations contained in Paragraph 40 of Plaintiff’s

Complaint.




                                          14
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 15 of 21




                                          41.

      Defendant denies the allegations contained in Paragraph 41 of Plaintiff’s

Complaint.

                       COUNT II – ADA RETALIATION

                                          42.

      Defendant realleges and incorporate by reference Paragraphs 1 through 35 of

its Answer as though fully restated herein.

                                          43.

      The allegations contained in Paragraph 43 to Plaintiff’s Complaint state

legal conclusions without any facts, and therefore require no answer by Defendant.

All remaining allegations stand denied.

                                          44.

      Defendant denies the allegations contained in Paragraph 44 of Plaintiff’s

Complaint.

                                          45.

      Defendant denies the allegations contained in Paragraph 45 of Plaintiff’s

Complaint.




                                          15
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 16 of 21




                                        46.

      Defendant denies the allegations contained in Paragraph 46 of Plaintiff’s

Complaint.

                                        47.

      Defendant denies the allegations contained in Paragraph 47 of Plaintiff’s

Complaint.

                     COUNT III – FMLA RETALIATION

                                        48.

      Defendant realleges and incorporate by reference Paragraphs 1 through 35 of

its Answer as though fully restated herein.

                                        49.

      Defendant denies the allegations contained in Paragraph 49 of Plaintiff’s

Complaint.

                                        50.

      Defendant denies the allegations contained in Paragraph 50 of Plaintiff’s

Complaint.

                                        51.

      Defendant denies the allegations contained in Paragraph 51 of Plaintiff’s

Complaint.


                                         16
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 17 of 21




                                        52.

      Defendant denies the allegations contained in Paragraph 52 of Plaintiff’s

Complaint.

                   COUNT IV – BREACH OF CONTRACT

                                        53.

      Defendant realleges and incorporate by reference Paragraphs 1 through 35 of

its Answer as though fully restated herein.

                                        54.

      Defendant denies the allegations contained in Paragraph 54 of Plaintiff’s

Complaint.

                                        55.

      Defendant denies the allegations contained in Paragraph 55 of Plaintiff’s

Complaint.

                                      55. (sic)

      Defendant denies the allegations contained in Paragraph 55 of Plaintiff’s

Complaint.

                                        56.

      Defendant denies the allegations contained in Paragraph 56 of Plaintiff’s

Complaint.


                                         17
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 18 of 21




                        COUNT V – ATTORNEY’S FEES

                                          57.

      Defendant realleges and incorporate by reference Paragraphs 1 through 35 of

its Answer as though fully restated herein.

                                          58.

      Defendant denies the allegations contained in Paragraph 58 of Plaintiff’s

Complaint.

      Defendant denies that Plaintiff is entitled to any of the relief requested and

set forth in the “Prayer for Relief,” including the subparts (1) through (6).

      Defendant denies each and every allegation contained in the Plaintiff’s

Complaint that has not heretofore been admitted.

                             REQUEST FOR RELIEF

      WHEREFORE, Defendant respectfully demands and prays as follows:

      1.     That it be discharged without any liability to the Plaintiff;

      2.     That the Court dismiss the present action against it;

      3.     That all costs and expenses be taxed against the Plaintiff;

      4.     That it be awarded attorneys’ fees; and

      5.     That Defendant shall have all such other relief as is permitted by law.




                                          18
  Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 19 of 21




    Respectfully submitted this 3rd day of June, 2021.

                                   /s/ Laurance J. Warco
                                   Laurance J. Warco
                                   Georgia Bar No. 736652
                                   Counsel for Defendant

NELSON MULLINS RILEY & SCARBOROUGH LLP
Atlantic Station – Suite 1700
201 17th Street, NW
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (facsimile)
Email: laurance.warco@nelsonmullins.com




                                     19
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 20 of 21




                        CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing was prepared using Times New Roman

font, 14-point type, which is one of the font and print selections approved by the

Court in L.R. 5.1(B).

      This the 3rd day of June, 2021.

                                        /s/ Laurance J. Warco
                                        Laurance J. Warco
                                        Georgia Bar No. 736652
                                        Counsel for Defendant

NELSON MULLINS RILEY & SCARBOROUGH LLP
Atlantic Station – Suite 1700
201 17th Street, NW
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (facsimile)
Email: laurance.warco@nelsonmullins.com




                                         20
    Case 1:21-cv-00604-LMM-CCB Document 10 Filed 06/03/21 Page 21 of 21




                        CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing ANSWER

TO PLAINTIFF’S COMPLAINT with the Clerk of Court using the CM-ECF

System which will automatically send e-mail notification of such filing to the

following counsel of record:

                         E. Linwood Gunn, IV
                         The Gunn Law Firm, LLC
                         244 Roswell Street, Suite 100
                         Marietta, GA 30060
                         elg@atldiscriminatorylawyers.com

      This the 3rd day of June, 2021.

                                        /s/ Laurance J. Warco
                                        Laurance J. Warco
                                        Georgia Bar No. 736652
                                        Counsel for Defendant

NELSON MULLINS RILEY & SCARBOROUGH LLP
Atlantic Station – Suite 1700
201 17th Street, NW
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (facsimile)
Email: laurance.warco@nelsonmullins.com




                                         21
